Citation Nr: 0618186	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-27 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased rating for service-connected 
diabetes mellitus, currently evaluated at 20 percent.

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
September 1948 and from January 1951 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted service connection for diabetes mellitus, evaluated 
at 20 percent, and bilateral hearing loss, evaluated at zero 
percent.  The RO issued a notice of the decision in January 
2003, and in March and April 2003 the veteran timely filed 
Notices of Disagreement (NODs) with respect to the diabetes 
mellitus evaluation, seeking an increased rating due to the 
claimed worsening of this disability.  In an April 2003 
decision, the RO continued the 20 percent rating for the 
veteran's service-connected diabetes mellitus, and issued a 
notice of that decision the same month.  

In December 2003 the veteran timely filed an NOD with respect 
to the ratings for his service-connected hearing loss and 
diabetes mellitus.  On May 5, 2004, the RO provided a 
Statement of the Case (SOC), and on July 24, 2004, the 
veteran filed a substantive appeal.  

The Board notes that the veteran did not file a timely 
substantive appeal, as it was received on July 24, 2004, more 
than 60 days after the date that the RO issued the SOC (May 
5, 2004) and more than 1 year after the date that notice of 
the RO decisions were issued (January 21, 2003 and April 22, 
2003).  However, the RO proceeded with the veteran's 
substantive appeal, issuing a Supplemental Statement of the 
Case (SSOC) in May 2005, which informed him of a 60-day 
period within which he could offer additional information 
before the RO continued with the appeal, and certifying the 
substantive appeal to the Board in July 2005.  Additionally, 
the RO never advised the veteran that he had failed to file a 
timely substantive appeal.  Where, as here, "there is no 
indication that the RO 'closed' the appeal for failure to 
file a timely [substantive appeal]," and has treated the 
technically belated substantive appeal as timely, "there is 
no problem with regard to the timeliness of the filing" of 
such an appeal.  Rowell v. Principi, 4 Vet. App. 9, 16, 17 
(1993) (holding that "the failure to file a timely 
[substantive appeal] does not automatically foreclose an 
appeal, render a claim final, or deprive the [Board] of 
jurisdiction").  Accordingly, the Board will address the 
issues presented in this appeal on the merits.  Id., at 17.  
(noting that pertinent 38 U.S.C.A. § 7105(d)(3) and relevant 
regulations "provide that an RO may close an appeal for 
failure to respond to the SOC . . . . [but] do not require an 
RO to close a claim in that situation.     


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	The veteran's service-connected Type II diabetes mellitus 
requires insulin, an oral hypoglycemic agent, and a 
restricted diet.

3.	The veteran's service-connected Type II diabetes mellitus 
does not require regulation of his activities or avoidance 
of strenuous occupational and recreational activities.

4.	The average puretone decibel losses and speech 
discrimination percentages from the February 2005 and July 
2002 audiological examinations convert to Roman numeral 
designations of I for the right ear and II for the left 
ear in both examinations.  


CONCLUSIONS OF LAW

1.	The criteria for assignment of a disability rating in 
excess of 20 percent for diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.119, Diagnostic Code 7913 
(2005).

2.	The criteria for assignment of an initial compensable 
disability rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.85, 4.86 & Tables 
VI, VII (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2001 and March 2003 letters sent to the veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also advise the 
appellant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

The November 2001 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claims, namely, that which would 
demonstrate the existence of: (a) an injury in military 
service or disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease; (b) a current physical or mental disability; and (c) 
a relationship between the current disability and an injury, 
disease or event in service.  The letter advised the veteran 
that he could send evidence pertinent to his claims, such as 
personal statements or statements from individuals describing 
their knowledge about the veteran's disability symptoms.  The 
letter clearly disclosed VA's duty to obtain certain evidence 
for the veteran, such as service and other medical records, 
employment records, or records held by any Federal agency, 
provided the veteran supplied enough information to enable 
their attainment.  It made clear that although VA could 
assist the veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  This letter apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claims.  

Additionally, a March 2003 RO letter reiterated these points 
and advised the veteran that, with respect to a claim for an 
increased rating, he must offer evidence that his service-
connected disability had increased in severity.  This letter 
advised that such evidence could take the form of physician's 
statements containing clinical findings, laboratory test 
results, x-rays and dates of examination.    

The Board finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims and potential effective 
dates in the November 2001 and March 2003 letters, but he was 
not provided with notice of the type of evidence necessary to 
establish a rating.  Despite the inadequate notice provided 
to the veteran on this element, the Board finds no prejudice 
to him in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the Board's determination that the evidence 
preponderates against the veteran's claims renders moot any 
issue as to an appropriate disability rating.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
January 2003 RO decision that is the subject of this appeal 
in its November 2001 letter, and further gave adequate notice 
before the April 2003 decision addressing the veteran's claim 
for an increased rating for his diabetes mellitus in its 
March 2003 correspondence.  Accordingly, the RO provided 
proper VCAA notice at the required times.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The veteran in fact did receive July 2002, April 2003 and 
February 2005 VA examinations, which were thorough in nature 
and adequate for rating purposes.  The Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and him procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law and Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Diabetes Mellitus
With respect to disability ratings for diabetes mellitus, 38 
C.F.R. § 4.119 sets forth the applicable schedule of ratings, 
ranging from 10 percent to 100 percent.  Specifically, 
Diagnostic Code 7913 provides a 10 percent rating if the 
diabetes mellitus is "[m]anageable by restricted diet 
only," and a 20 percent evaluation when the condition 
"[r]equir[es] insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet."  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Diabetes mellitus "[r]equiring 
insulin, restricted diet, and regulation of activities" 
warrants a 40 percent rating, while a 60 percent evaluation 
will be provided when the condition "[r]equir[es] insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated."  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  A veteran will receive a 100 percent 
disability rating for this disease if he "[r]equir[es] more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated."  38 C.F.R. § 4.119, Diagnostic Code 7913.     

Impairment of Auditory Acuity
Ratings for impairment of auditory acuity are set forth in 38 
C.F.R. § 4.85 through § 4.87, which contain the governing 
provisions, tables and diagnostic codes.  As a preliminary 
matter, an evaluation of the degree of hearing impairment 
requires results from an audiological examination, which must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone auditory test, to be conducted by a 
state-licensed audiologist.  38 C.F.R. § 4.85(a); see 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998) (noting 
that disability rating assignments are based on average 
scores of puretone decibel loss and percent of speech 
discrimination); but see 38 C.F.R. §§ 4.85(c), 4.86 
(permitting ratings by using only the pure-tone auditory 
threshold test scores in certain circumstances).  Table VI, 
entitled "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," uses 
calculations from these two tests to determine a Roman 
numeral designation, which represents auditory acuity levels 
ranging from I, indicating essentially normal hearing, to XI, 
signifying profound deafness.  38 C.F.R. § 4.85(b) & Table 
VI.  The horizontal rows in Table VI represent nine 
categories based upon percentage of discrimination in the 
controlled speech discrimination test, whereas the vertical 
columns in Table VI represent nine categories of hearing loss 
based upon the puretone audiometry test.  38 C.F.R. § 4.85(b) 
& Table VI.  The applicable Roman numeral designation in any 
given case is determined by applying these test figures to 
the Table, and locating the designation found at the 
intersection of those two figures.  38 C.F.R. § 4.85(b) & 
Table VI; see Acevedo-Escobar, supra (noting that the Board 
simply must apply the scores provided by the exam to the 
slots in Table VI to calculate the Roman numeral designation 
for hearing loss).   

Once a Roman numeral designation from Table VI is attained 
for each ear, the Board looks to Table VII, entitled 
"Percentage Evaluation for Hearing Impairment (Diagnostic 
Code 6100)," to calculate the disability rating.  38 C.F.R. 
§ 4.85(e); see Acevedo-Escobar, 12 Vet. App. at 10.  
Horizontal rows in Table VII represent the ear having better 
hearing, while vertical columns represent the ear with poorer 
hearing.  38 C.F.R. § 4.85(e) & Table VII.  The Board 
determines the Table VII disability rating in a similar 
mechanical fashion as it assesses the Table VI Roman numeral 
designations: It inserts the relevant Roman numeral 
designations gleaned from Table VI into Table VII, and at the 
intersect of these designations, the appropriate disability 
rating appears.  See 38 C.F.R. § 4.85(e) & Table VII; accord 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing 
impairment through a mechanical application of the rating 
schedule to the Roman numeral designations allotted after 
audiometric evaluations).  



b. Upward Modification of Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as with the veteran's diabetes mellitus claim, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Alternatively, where the veteran challenges the initial 
disability rating as being too low, as he does with his 
bilateral hearing loss claim, the Board gives consideration 
to all the evidence of record from the date of the veteran's 
claim.  See Fenderson v. West, 12 Vet. App. 119, 126, 127 
(1999) (noting distinction between claims stemming from an 
original rating versus increased rating).  In the case of a 
Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id., at 126.  In addition, 
"[w]here there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claims for a rating 
in excess of 20 percent for his service-connected diabetes 
mellitus and a compensable rating for his service-connected 
bilateral hearing loss.  

a. Diabetes Mellitus
The Board finds that the record does not support a rating in 
excess of 20 percent for this disability as the evidence 
preponderates against a finding that the veteran must undergo 
a regulation of activities, in addition to taking insulin and 
following a restricted diet.

In a February 2003 letter from the veteran's private 
physician, he stated that the veteran currently takes oral 
hypoglycemic agents and daily insulin, and submits to a 
restricted diet and more aggressive management of his blood 
sugars.  The physician also noted that the veteran had 
"gotten better control on his physical activities and his 
dietary regimen."  

In April 2003, the veteran underwent a VA examination 
specifically with reference to his claim for an increased 
rating for diabetes mellitus.  The examiner did not review 
the veteran's claims file, but he recognized that the veteran 
was service-connected for diabetes mellitus, evaluated at 20 
percent, and noted that the veteran had recently begun taking 
insulin in January 2003, as prescribed by his private 
physician.  The report bears no indication that the veteran 
had to submit to a regulation of activities due to his 
diabetes.    

Recent VA medical reports also note the veteran's use of 
insulin.  January and September 2004 examiners recorded the 
veteran's insulin use, and in a February 2005 general VA 
examination, the examiner noted the veteran's diabetes 
diagnosis and his use of daily insulin and Glucotrol.  The 
February 2005 examiner recorded the veteran's account that he 
experienced no numbness and tingling of the legs but did have 
minimal numbness and tingling in his hands over the past two 
years, and he noted no regulation of the veteran's 
activities.  This examiner offered his impression that the 
veteran had diabetes mellitus, Type II, which was controlled, 
and that he was insulin dependent.  The examiner did not 
recommend any regulation of the veteran's activities.

The veteran submitted a correspondence in March 2004, wherein 
he reasserted that his 20 percent rating for diabetes 
mellitus was too low and stated that he took insulin and 
"other meds for diabetes."  The veteran asserted that he 
could not walk very far and could not stand for long periods, 
and that he had experienced weight gain, all of which he 
claimed his diabetes caused.  In his July 2004 substantive 
appeal, the veteran conveyed similar sentiments, stating that 
he should receive a 40 percent evaluation for his diabetes, 
and asserting that he "can not bend down [as] it cuts off my 
breath, I can not squat for when I do I have to [have] help 
to get me up, my feet and legs swell and I can not sleep at 
night very well" due to frequent urination.   

The preponderance of the evidence weighs against the 
veteran's claim for a 40 percent rating for his diabetes 
mellitus.  As noted by the veteran's private physician in the 
February 2003 letter, the veteran takes oral hypoglycemic 
agents, daily insulin, and is on a restricted diet, which 
satisfies the criteria for a 20 percent rating under 38 
C.F.R. § 4.119, Diagnostic Code 7913.  The veteran has 
submitted no evidence, however, suggesting that this 
disability requires him to submit to a regulation of 
activities (defined as avoidance of strenuous occupational 
and recreational activities-see Code 7913), which would 
elevate his rating to 40 percent.  While the Board recognizes 
the veteran's attestations that he experiences limitations in 
terms of physical movement, he has provided no evidence that 
would suggest that he must regulate his activities because of 
his diabetes.  Moreover, in the absence of a showing that the 
veteran has the proper medical training, as here, the veteran 
himself is not competent to offer an opinion that his 
diabetes requires the regulation of his activities.  See Epps 
v. Brown, 9 Vet. App. 341, 344 (1996); Espititu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

The Board further notes that the evidence of record contains 
no showing that the veteran has experienced episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization or twice a month visits to a diabetic care 
provider in addition to complications that would not be 
compensable if separately evaluated, which would warrant a 60 
percent evaluation, or episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, which would warrant a 100 percent rating.  
(Emphasis added.)    

b. Bilateral Hearing Loss
The Board finds that a preponderance of the evidence weighs 
against the veteran's claim for a compensable rating for his 
bilateral hearing loss.

In February 2005, the veteran submitted to a VA audiological 
examination.  The examination revealed the following results: 
In the right ear, the decibels of 20, 25, 60 and 65 were 
reported for frequencies of 1000, 2000, 3000, and 4000 hertz 
respectively; in the left ear, decibels of 15, 20, 55 and 60 
were reported for frequencies of 1000, 2000, 3000, and 4000 
hertz respectively.  The average puretone test scores for the 
right ear amounted to 42.5 percent, while the average for the 
left ear equaled 37.5 percent.  The veteran's Maryland CNC 
speech recognition scores were 96 percent for the right ear 
and 84 percent for the left ear.  The examiner diagnosed the 
veteran with bilateral moderately severe to severe 
sensorineural hearing loss at 3000 to 8000 hertz.  In light 
of the veteran's test scores, the Board notes that 38 C.F.R. 
§ 4.86, relating to exceptional patterns of hearing 
impairment, has no application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 42.5 average puretone threshold and 96 percent 
speech recognition leads to a designation of I; application 
of the left ear scores of 37.5 average puretone threshold and 
84 percent speech recognition leads to a designation of II.  
Inserting the Roman numeral designations of I for the better 
ear and II for the poorer ear into Table VII yields a 
disability rating of zero percent.  According to the results 
of this examination, therefore, the veteran is not entitled 
to a compensable rating.  See Lendenmann, 3 Vet. App. at 349.

A previous VA audiological examination conducted in July 2002 
disclosed similar results and yielded the same zero percent 
rating.  For the right ear, the decibels of 15, 25, 60 and 50 
were reported for frequencies of 1000, 2000, 3000, and 4000 
hertz respectively; for the left ear, decibels of 10, 20, 55 
and 60 were reported for frequencies of 1000, 2000, 3000, and 
4000 hertz respectively.  The average puretone test scores 
for the right ear amounted to 37.5 percent, while the average 
for the left ear equaled 36.25 percent.  The veteran's 
Maryland CNC speech recognition scores were 96 percent for 
the right ear and 88 percent for the left ear.  The examiner 
diagnosed the veteran with bilateral high frequency 
sensorineural hearing loss.  The July 2002 test scores render 
inapplicable 38 C.F.R. § 4.86, relating to exceptional 
patterns of hearing impairment.

Application of the right ear scores of 37.5 average puretone 
threshold and 96 percent speech recognition to Table VI leads 
to a designation of I; application of the left ear scores of 
36.25 average puretone threshold and 88 percent speech 
recognition to Table VI leads to a designation of II.  As 
noted above, inserting these Roman numeral designations of I 
for the better ear and II for the poorer ear into Table VII 
yields a disability rating of zero percent.  Thus, like the 
February 2005 examination results, the results of this 
examination foreclose a compensable rating for this 
disability.  See Lendenmann, 3 Vet. App. at 349.  The record 
contains no other audiological examination reports.
    
The Board notes that in a March 2004 correspondence, the 
veteran recounted his in-service noise exposure and asserted 
that, although the VA audiological test demonstrated very 
little hearing loss, he "still can't hear, especially if 
another noise happens when some one is talking I don't hear 
what is spoken.  Your test did not fit the problem that I 
have."  With respect to the speech recognition and other 
auditory examination scores, the Board notes that 38 C.F.R. § 
4.85(a) renders the puretone threshold and speech 
discrimination tests mandatory for an evaluation of a 
disability rating.  38 C.F.R. § 4.85(a) ("An examination for 
hearing impairment for VA purposes . . . must include a 
controlled speech discrimination test . . . and a puretone 
audiometry test") (Emphasis added).  The Board is bound, 
both by statute and regulation, to follow such provisions.  
See 38 U.S.C.A. § 7104 ("The Board shall be bound in its 
decisions by the regulations of the Department"); 38 C.F.R. 
§ 20.101(a) ("In its decisions, the Board is bound by 
applicable statutes [and] the regulations of the [VA]").  As 
such, the Board has no choice but to follow the directives of 
38 C.F.R. § 4.85(a) and rely on such tests to discern the 
disability rating for the veteran's hearing loss.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); see also 38 C.F.R. § 
4.85(b)-(e) (expressly employing puretone audiometry test 
results and results from speech discrimination test). 

The same rationale applies with respect to the veteran's 
disagreement with the zero percent disability rating.  
Pursuant to the dictates of 38 C.F.R. § 4.85 and Lendenmann, 
in determining this rating, the Board has engaged in, as it 
must, a "mechanical," objective application of the 
numerical data generated from the veteran's audiological 
examination.  See Lendenmann, 3 Vet. App. at 349.  In this 
regard, the Board exercises no discretion, and simply must 
apply the test score numbers to the relevant Tables.  See 38 
C.F.R. § 4.85(b)-(e); accord Lendenmann, supra, at 349.  As 
noted above, the February 2005 and July 2002 VA examination 
scores conclusively led to a zero percent disability rating, 
and the Board lacks the authority to operate outside the 
bounds of applicable regulatory provisions, to include the 
guidelines for the assignment of disability ratings set forth 
in 38 C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a).

While the Board empathizes with the veteran's hearing 
impairment, and does not dispute the fact that he has a 
hearing disability, the Board must conclude, based on the 
results of mandatory auditory tests and the mechanical 
application of relevant regulations by which the Board is 
bound, that the level of his disability does not rise to a 
compensable rating.  See 38 C.F.R. § 4.85(b)-(e); see also 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).

c. Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that either of his service-
connected disabilities have necessitated frequent periods of 
hospitalization or resulted in marked interference with 
employment beyond that contemplated by the rating schedule.  
In the absence of such factors, the criteria for submission 
for assignment of an extraschedular rating for his diabetes 
mellitus or hearing loss pursuant to 38 C.F.R. § 3.321(b)(1) 
are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


IV. Conclusion 
For the reasons set forth above, the Board denies the 
veteran's claims.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine does 
not apply to the instant case.  Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert, 
1 Vet. App. at 56.    


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.  

An increased (compensable) rating for bilateral hearing loss 
is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


